People v Patterson (2021 NY Slip Op 06197)





People v Patterson


2021 NY Slip Op 06197


Decided on November 10, 2021


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 10, 2021
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

WILLIAM F. MASTRO, J.P.
ROBERT J. MILLER
FRANCESCA E. CONNOLLY
LARA J. GENOVESI, JJ.


2019-09223
 (Ind. No. 31/19)

[*1]The People of the State of New York, respondent,
vShane Patterson, appellant.


Kelley M. Enderley, Poughkeepsie, NY, for appellant.
William V. Grady, District Attorney, Poughkeepsie, NY (Kirsten A. Rappleyea of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant from a judgment of the County Court, Dutchess County (Edward T. McLoughlin, J.), rendered July 19, 2019, convicting him of aggravated driving while intoxicated in violation of Vehicle and Traffic Law § 1192(2-a)(a), upon his plea of guilty, and imposing sentence.
ORDERED that the judgment is affirmed.
The defendant contends that his plea of guilty was not knowing, voluntary, or intelligent. Since this issue would survive a valid waiver of the right to appeal, we do not consider the validity of the defendant's purported appeal waiver (see People v Maldonado, 194 AD3d 1076, 1077; People v Walters, 183 AD3d 765, 765-766; People v Valentin, 175 AD3d 1569).
The defendant's plea of guilty was valid, as the record indicates that it was knowingly, intelligently, and voluntarily made (see People v Fiumefreddo, 82 NY2d 536, 543-544; People v Batista, 167 AD3d 69, 76-77).
MASTRO, J.P., MILLER, CONNOLLY and GENOVESI, JJ., concur.
ENTER:
Maria T. Fasulo
Acting Clerk of the Court